OPINION — AG — ** AUTOPSY — PRODUCTS OF THE HUMAN BODY ** (1) HOUSE BILL NO. 1178 SECT (A) OF THE 38TH LEGISLATURE (1981) AMENDING 21 O.S. 1154 [21-1154], IS STRICTLY DEFINITIONAL IN CHARACTER AND DOES NOT IN AND OF ITSELF AUTHORIZE THE RETENTION OF TISSUES FROM THE BODY WHEN AN AUTOPSY IS PERFORMED. (2) A PHYSICIAN MAY RETAIN TISSUES FROM A DEAD HUMAN BODY FOR SUBSEQUENT EDUCATIONAL, SCIENTIFIC, OR THERAPEUTIC USE UPON THE PROPERLY EXECUTED CONSENT OF THE DECENDENT DURING HIS LIFETIME, OR THE NEXT OF KIN AFTER DECEDENT'S DEATH, PURSUANT TO THE UNIFORM ANATOMICAL GIFT ACT, CODIFIED AS 63 O.S. 2201 [63-2201] (3) THE STATE ANATOMICAL BOARD, UNDER 63 O.S. 92 [63-92], MAY TAKE POSSESSION OF UNCLAIMED BODIES FOR USE IN THE ADVANCEMENT OF MEDICAL AND ANATOMICAL SCIENCES, WHICH APPARENTLY WOULD INCLUDE USE FOR THERAPEUTIC PURPOSES. (4) 63 O.S. 938 [63-938], 63 O.S. 944 [63-944], RELATING TO INVESTIGATIONS OF UNEXPLAINED OR UNNATURAL DEATHS, IMPLICITLY AUTHORIZES THE RETENTION AND EXAMINATION OF TISSUES BY THE MEDICAL EXAMINER ONLY TO THE EXTENT NECESSARY TO ACCOMPLISH THE PURPOSE OF THE INVESTIGATION. (DEAD BODIES, PUBLIC HEALTH AND SAFETY, GIFTS, AUTOPSIES) CITE: 63 O.S. 2201 [63-2201], 63 O.S. 944 [63-944], 63 O.S. 938 [63-938], 47 O.S. 6-123 [47-6-123], 21 O.S. 1154 [21-1154] [21-1154], 63 O.S. 91 [63-91] (JIMMY D. GIVENS)